Per Curiam.
{¶ 1} Appellant-claimant, Eugene B. Robinson, industrially injured his back and legs in 1969 while working for Chrysler Corporation, n.k.a. DaimlerChrysler Corporation. In 1999, he was awarded permanent total disability compensation (“PTD”) effective December 31,1997. He subsequently moved for scheduled loss compensation under R.C. 4123.57(B) for the loss of use of his legs.
{¶ 2} Appellee Industrial Commission of Ohio denied the motion. It found that because claimant’s diminished use of his legs had factored into his award of PTD, claimant was seeking additional compensation for the same condition, which was prohibited to claimants hurt before 1973. See State ex rel. Benton v. Columbus & S. Ohio Elec. Co. (1968), 14 Ohio St.2d 130, 43 O.O.2d 238, 237 N.E.2d 134. Claimant then turned to the Court of Appeals for Franklin County, requesting a writ of mandamus ordering the commission to vacate its order denying compensation and to issue an order on the merits. The court commented that reconciling previous Supreme Court cases on the issue was difficult and that “without clearer guidance from our State Supreme- Court,” it was compelled to uphold the commission’s order. The requested writ was thus denied and claimant now appeals to this court as of right.
{¶ 3} On authority of State ex rel. Miller v. Indus. Comm., 97 Ohio St.3d 418, 2002-Ohio-6664, 780 N.E.2d 268, the judgment of the court of appeals is reversed, *424and a writ of mandamus is issued ordering the commission to vacate its order denying compensation and to issue an order on the merits.
Ben Sheerer, for appellant.
Buckingham, Doolittle & Burroughs, L.L.P., George H. Rosin and Ashley M. Stouffer, for appellee DaimlerChrysler Corporation.
Betty D. Montgomery, Attorney General, and Dennis L. Hufstader, Assistant Attorney General, for appellee Industrial Commission.
Judgment reversed and writ allowed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.